Electronically Filed
                                                     Supreme Court
                                                     SCPW-12-0000825
                                                     19-OCT-2012
                                                     10:30 AM



                       NO. SCPW-12-0000825

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


         HAWAI#I STATE TEACHERS ASSOCIATION, Petitioner,

                               vs.

       HAWAI#I LABOR RELATIONS BOARD; JAMES B. NICHOLSON,
       Chairperson of the Hawai#i Labor Relations Board;
          and ROCK B. LEY, Member of the Hawai#i Labor
                   Relations Board (2012-017),

                              and

   NEIL ABERCROMBIE, Governor of the State of Hawai#i; KALBERT
 YOUNG, Director of the Department of Budget and Finance of the
 State of Hawai#i; NEIL DIETZ, Chief Negotiator of the Office of
Collective Bargaining of the State of Hawai#i; KATHRYN MATAYOSHI,
  Superintendent of the Department of Education of the State of
Hawai#i; DONALD G. HORNER, Chairperson of the Board of Education
 of the State of Hawai#i; JAMES D. WILLIAMS, Member of the Board
              of Education of the State of Hawai#i,

                              and

          UNIVERSITY OF HAWAI#I PROFESSIONAL ASSEMBLY
                          Respondents.


                       ORIGINAL PROCEEDING
                      (CASE NO. CE-05-781)

                              ORDER
 (By: Recktenwald, C.J., Nakayama, Acoba, and Pollack, JJ., and
     Circuit Judge Chang, in place of McKenna, J., recused)


          On September 28, 2012, petitioner Hawai#i State

Teachers Association filed a petition for a writ of mandamus
seeking an order directing the Hawai#i Labor Relations Board to

issue an order or decision on its prohibited practice complaint

and motion for interlocutory relief in Case No. CE-05-781.

          A writ of mandamus and/or prohibition will not issue

unless a petitioner demonstrates a clear and indisputable right

to relief and a lack of other means to redress adequately the

alleged wrong or obtain the requested action.   See Kema v.

Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999).   Mandamus

relief is available to compel an official to perform a duty

allegedly owed to an individual only if the individual’s claim is

clear and certain, the official’s duty is ministerial and so

plainly prescribed as to be free from doubt, and no other remedy

is available.   In re Disciplinary Bd., 94 Hawai#i 363, 368, 371,

984 P.2d 688, 693, 695 (1999) (citations omitted).   Upon

consideration of the petition, the documents attached thereto and

submitted in support thereof, and the record,

          IT IS HEREBY ORDERED that with respect to the HSTA’s

request for a decision on the prohibited practice complaint, the

petition for a writ of mandamus is denied at this time without

prejudice in light of the extended duration of the evidentiary

proceeding and the voluminous record.

          IT IS FURTHER HEREBY ORDERED that with respect to the

HSTA’s request for a decision on the motion for interlocutory

relief, the respondents shall file an answer to the petition

within twenty days from the date of this order.



                                 2
          IT IS ALSO HEREBY ORDERED that the appellate clerk

shall serve a copy of this order upon the respondents, as

required by HRAP Rule 21(c).

          DATED: Honolulu, Hawai#i, October 19, 2012.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ Richard W. Pollack

                               /s/ Gary W.B. Chang




                                 3